internal_revenue_service number release date index number --------------- --------------------------- ---------------------------- ------------------- --------------------------- in re request under sec_301_9100-1 and sec_301_9100-3 for an extension of time to make an election under sec_263 and sec_1_612-4 department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-129025-12 date date legend taxpayer date dear --------- --------------------------------------------- ------------------------ -------------------------- this letter responds to a letter dated date from taxpayer’s representative requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer to make an election under sec_263 of the internal_revenue_code for the taxable_year ending date taxpayer an oil_and_gas joint_venture treated as a partnership for federal_income_tax purposes is an accrual_method taxpayer that files a federal partnership income_tax return on a calendar_year basis according to the information submitted taxpayer did not timely make the election under sec_263 for the taxable_year ending date taxpayer has made representations explaining why the election under sec_263 was not timely filed sec_263 allows a taxpayer an election under regulations prescribed by the secretary to deduct idc those regulations are set forth in sec_1_612-4 of the income_tax regulations plr-129025-12 under sec_1_612-4 a taxpayer may exercise the election to expense idc by claiming idc as a deduction on the taxpayer’s return for the first taxable_year in which the taxpayer pays or incurs idc no formal statement is necessary but if the taxpayer fails to deduct idc the taxpayer is deemed to have elected to recover idc through depletion to the extent that they are not represented by physical property and through depreciation to the extent that they are represented by physical property under sec_1_612-4 an election under sec_263 is binding on the taxpayer for the first taxable_year for which it is effective and for all subsequent taxable years under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election under sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied with respect to the taxable_year ending date accordingly an extension of time is hereby granted until days from the date of this ruling for taxpayer to make an election under sec_263 for the taxable_year ending date except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether taxpayer owns working interests in oil_and_gas_properties or whether any costs paid_or_incurred by taxpayer qualify as idc under sec_263 and sec_1_612-4 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-129025-12 in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we also are sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by _______________________ brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter_ruling copy of this letter_ruling for sec_6110 purposes cc
